Citation Nr: 1043579	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a thyroid disorder, 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for degenerative bone 
disease, claimed as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for a psychiatric disorder, 
including as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the RO in Jackson, 
Mississippi.

As to the application to reopen a claim for service connection 
for a thyroid disorder, claimed as due to in-service exposure to 
radiation, the Board notes that this claim was previously denied 
in an unappealed April 1990 decision.  Regardless of the 
determination reached by the RO, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner 
in which the RO characterized the issue, the initial question 
before the Board is whether new and material evidence has been 
presented.

FINDINGS OF FACT

1.  The RO denied service connection for a thyroid disorder, 
claimed as due to ionizing radiation, in an April 1990 rating 
decision and properly notified the Veteran, who did not appeal 
that decision.

2.  Some of the evidence received since the April 1990 rating 
decision is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim for 
service connection for a thyroid disorder, claimed as due to 
ionizing radiation.

3.  A thyroid disorder was not manifested in service, and is not 
shown to be otherwise related to his service, to include as due 
to any ionizing radiation therein.

4.  A degenerative bone disease, to include degenerative joint 
disease and degenerative disc disease, disorder was not 
manifested in service, was not manifested in the first year 
following discharge from service, and is not shown to be 
otherwise related to his service, to include as due to any 
ionizing radiation therein.

5.  A psychiatric disorder was not manifested in service, and is 
not shown to be otherwise related to his service, to include as 
due to any ionizing radiation therein.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for 
entitlement to service connection for a thyroid disorder, claimed 
as due to ionizing radiation, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  A thyroid disorder, a degenerative bone disease, and a 
psychiatric disorder were not incurred in or aggravated by the 
Veteran's military service and may not be presumed to have been 
incurred in service, including as a result of exposure to 
ionizing radiation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's application to reopen the claim for 
service connection for a thyroid disorder, claimed as due to 
ionizing radiation, the Board finds that, in view of its 
favorable disposition of this matter, all notification and 
development action needed to fairly adjudicate this matter has 
been accomplished.

Concerning a decision on the merits for the claims for service 
connection, the RO provided the appellant pre-adjudication notice 
by letters dated in March 2006, April 2006, and March 2007.  
Additional notice was sent in March 2009 and July 2009.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology of 
disabilities.  The Board notes that a VA examination has not been 
scheduled with respect to the psychiatric disability claim.  
However, in the absence of a disease, injury or event in service 
and a current condition, a VA examination is not required.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the issues 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

New and Material Evidence 

Although it appears that the RO has reopened the previously 
denied claim for service connection for a thyroid disorder, 
regardless of how the RO ruled on the question, the Board must 
determine for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran submitted his original claim for service connection 
for a thyroid disorder (Graves disease), claimed as due to 
ionizing radiation, in September 1989.  The RO denied this 
initial claim in an April 1990 rating decision.  The RO notified 
the Veteran of the decision, and he did not appeal it.  
Therefore, the RO's decision of April 1990 is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the April 1990 rating 
decision included the Veteran's service treatment records which 
are negative for a diagnosis of a thyroid disorder, and VA 
medical records dated from June to October 1989 reflecting a 
diagnosis of Graves disease with hyperthyroidism.  In its April 
1990 decision, the RO determined that Graves disease was not 
subject to presumptive service connection as a radiogenic 
disorder under governing regulations, and there was no evidence 
linking the current Graves disease with service.

In September 2005 the Veteran filed an informal claim to reopen 
his previously denied claim for service connection for a thyroid 
disorder.  During the course of the appeal he has submitted 
several statements, as well as multiple lay statements from 
family and friends.  A September 2007 VA medical opinion was 
obtained.  Also of record are private medical records from Kaiser 
Permanente dated from 1991 to 1999 reflecting treatment, 
including radioactive iodine uptake, for Graves disease with 
hyperthyroidism.  Also of record are letters and private medical 
records from A.H., MD, dated from May 2005 to January 2008, who 
opined that the Veteran acquired his thyroid disease from his 
exposure to irradiation during service.

Upon review of the record, the Board finds that some of the 
evidence received since the April 1990 rating decision is new and 
material.  Specifically, the claims file now contains medical 
evidence linking the current thyroid disorder with service, the 
lack of which was one basis for the prior denial.  Thus, this 
evidence relates to unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service Connection

The Board has considered whether adjudicating the claim for 
service connection for a thyroid disorder on the merits at this 
time would prejudice the Veteran.  In this case, the Veteran has 
been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to review 
the evidence of record and submit arguments in support of his 
claims.  His arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  The RO has considered this claim on the merits.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).
 
The Veteran contends that he incurred a thyroid disorder, to 
include Graves disease, due to exposure to ionizing radiation on 
Enewetak Atoll from February 1978 to July 1978 during active 
service.  The Board notes that Graves disease is a toxic goiter 
characterized by diffuse hyperplasia of the thyroid gland, a form 
of hyperthyroidism.  See Stedman's Medical Dictionary, 27th ed., 
2000, at 515.  A goiter is a chronic enlargement of the thyroid 
gland, not due to a neoplasm.  Id., at 761.  He also contends 
that as a result of exposure to ionizing radiation during 
service, he incurred a degenerative bone disease (to include 
degenerative disc disease and degenerative joint disease), and a 
psychiatric disorder.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, malignant tumors, or a 
psychosis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 
77 (1998). 

First, there are certain types of cancer that are presumptively 
service connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  

Second, when a 'radiogenic disease' first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to establish 
whether or not the disease developed as a result of exposure to 
ionizing radiation. 38 C.F.R. § 3.311(a)(1) (2010).  The Board 
notes that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special procedures 
to help a Veteran prove his or her claim on a direct basis. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, service connection must still be 
considered on a direct basis under 38 C.F.R. § 3.303(d) in order 
to determine whether the disease diagnosed after discharge was 
incurred during active service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Initially, the Board finds that the Veteran served on Enewetak 
Atoll during his military service, from February 1978 to July 
1978.  Service treatment records include a record of occupational 
exposure to ionizing radiation (DD Form 1141) which shows that 
his film badge revealed that he was exposed to a gamma and X-ray 
dose of 0.002 from May 27, 1978 to June 17, 1978.  In July 1978, 
his total lifetime dose was 0.002.

Service treatment records are entirely negative for a thyroid 
disorder, a bone disorder, or a psychiatric disorder.  In a 
September 1978 report of medical history, the Veteran denied 
thyroid trouble, depression or excessive worry, nervous trouble, 
recurrent back pain, and swollen or painful joints.  On 
separation examination in September 1978, the Veteran's endocrine 
system, psychiatric system, spine, musculoskeletal system, and 
extremities were all listed as normal.  

In his original September 1989 claim, the Veteran reported that 
he had filed a claim for worker's compensation after back and 
wrist injuries in 1986.

Post-service medical records are negative for a thyroid disorder 
and a bone disorder, until 1989.  VA medical records dated from 
June to October 1989 reflect a diagnosis of Graves disease with 
hyperthyroidism.  VA outpatient treatment records dated in June 
1989 reflect that the Veteran reported that he lost 100 pounds, 
and had been sweating for 2 years.  He also reported that he fell 
off a truck in 1986 at work, tearing a ligament in his left wrist 
and compressing all his vertebrae, and later began to have 
tremors all over.  He said he had been receiving disability 
compensation for his injuries for three years.  He reported that 
his mother had hypothyroidism, and his sister had a thyroid 
nodule.

Private medical records from Kaiser Permanente dated from 1991 to 
1999 reflect treatment for Graves disease with hyperthyroidism.  
A May 1991 consultation note by M.O., MD, from the endocrinology 
department, reflects that the Veteran reported that he had a 
family history of thyroid disease, and that he was exposed to 
radiation during service when he was stationed in the Marshall 
Islands.  Dr. O. diagnosed Grave's hyperthyroidism.  He noted 
that the Veteran's weight had stabilized and his symptoms 
included heat intolerance and mild anxiety.  A May 1991 report of 
a thyroid scan reflects a diagnostic impression of hyperthyroid 
state and diffuse toxic goiter.  The Veteran was followed by A. 
Gabriele, MD, and received radioactive iodine (RAI) uptake 
treatment, after which the Veteran became hypothyroid secondary 
to the RAI treatment.  The Board notes that the medical records 
from Dr. Gabriele do not provide any opinion as to the etiology 
of any of the Veteran's claimed disabilities.

Private medical records from A.H., MD, JD, reflect that he first 
saw the Veteran in August 2003, and that he has been assisting 
the Veteran with presenting his claims.  In an August 2003 letter 
addressed to the Department of Justice in connection with the 
Veteran's claim under the Radiation Exposure Compensation Act 
(RECA), Dr. H. noted the Veteran's treatment for Graves disease 
and hyperthyroid state, and related that the Veteran reported 
that he was irradiated in 1978 while in the Marshall Islands on 
Eniwetok and Runit.  Dr. H. stated that the Veteran had been "... 
plagued with the aftereffects of treatment and the hyperthyroid 
condition to include depression, anxiety, mood swings, morbid 
obesity, hypertension, early congestive heart failure and 
hypertensive cardiovascular disease."  He also noted that the 
Veteran had chronic degenerative osteoarthritis of the spine and 
chronic degenerative joint disease of the hips, knees and elbows.

In a December 2004 statement that was received by VA in March 
2006, the Veteran provided a lengthy description of his exposure 
to radiation at Enewetak during service from February 1978 to 
July 1978, and said he was not properly advised of the potential 
health risks of such exposure.  He related that in 1984, he began 
to have breathing problems and had severe uncontrollable 
sweating.  He stated that from about 1986 to 1989 he had 
significant health problems and relationship conflicts with 
family members, but could not obtain medical treatment as he had 
no health insurance.  He said he inadvertently lost a great deal 
of weight and collapsed at a family reunion in June 1989, after 
which he was seen at a VA facility and diagnosed with Graves 
disease and hyperthyroidism.  He stated that a VA doctor told him 
it was quite possible that his radiation exposure caused his 
Graves disease, but that there were other possible causes.  He 
said he was treated by VA for two years, and after obtaining 
health insurance, began receiving treatment at Kaiser in 1991.  
He said his radioactive iodine treatment there caused him 
fatigue, moodiness, and a short temper.  He related that he had 
been under constant stress since 1986.

Records from the U.S. Department of Justice reflect that the 
Veteran's claim for compensation under the Radiation Exposure 
Compensation Act (RECA) was denied in a February 2005 decision.  
His appeal of that decision was denied by that agency in June 
2005.  It was determined that the Veteran was not present onsite 
during a period of atmospheric nuclear testing, as required for 
compensation under that Act.

In a May 2005 letter to the RO, Dr. H. extensively quoted from 
the Veteran's December 2004 letter.  He stated, "This patient 
obviously should have benefits for his disability."  He said the 
Veteran was unable to continue working because of fatigue and 
personality disorder conflicts with his coworkers.  He noted that 
the Veteran had been treated for degenerative joint disease which 
was quite severe, and that one of his treating physicians, "Dr. 
Gabriell," "has indicated that all of his problems of obesity 
and degenerative joint disease are related to his exposure on 
Eniwetak."  Dr. H. also diagnosed posttraumatic stress disorder 
(PTSD).  He stated that the Veteran had been his patient for six 
years.  A May 2005 medical note from Dr. H. reflects that the 
following information had been obtained by his research director, 
and cited a medical paper regarding thyroid abnormalities after 
childhood irradiation for Hodgkin's disease.  He noted that 
hypothyroidism was the most common thyroid disease diagnosed in 
patients treated for Hodgkin's disease, but that hyperthyroidism 
was also described.  He concluded, "Clearly, the Veteran 
claimant ... aquired [sic] his thyroid disease with a high medical 
probability, more likely than not, from his exposure to 
irradiation from Runit Island in the Marshall Islands.

In August 2007, the RO contacted VA Compensation and Pension 
Service, and requested a medical opinion as to whether the 
Veteran's degenerative bone disease and thyroid disorder were 
related to radiation exposure.

In a September 2007 report, the VA Chief Public Health and 
Environmental Hazards Officer noted that based on the Veteran's 
DD 1141 Form, it was estimated that he was occupationally exposed 
to a dose of ionizing radiation during military service of 0.002 
rem (roentgen equivalent in man), and that based on the Defense 
Nuclear Agency Report, The Radiological Cleanup of Enewetak 
Atoll, page 200, it was estimated that the Veteran was 
occupationally exposed to a dose of ionizing radiation of 0.6 
rem.  He noted that the Interactive Radioepidemiological Program 
of the National Institute of Occupational Safety and Health did 
not address Graves' disease, degenerative disc disease or 
degenerative joint disease.  He summarized relevant medical 
research, and indicated that there was little evidence for 
hyperthyroidism after radiation doses of about 2-10 rads of 
Iodine-131 dose to the thyroid.  He noted that a study of thyroid 
diseases in persons exposed as children to atmospheric releases 
of radioactive iodine from Hanford did not find significantly 
increased risk for Graves' disease or hyperthyroidism with 
increased radiation doses, that a study of Japanese atomic bomb 
survivors was suggestive of an association between radiation dose 
and Graves' disease but this finding was not statistically 
significant, that hyperthyroidism had been reported rarely after 
X-ray therapy to the neck, and an increased risk for Graves' 
disease after radiation therapy had also been found.  He stated 
that damage to the discs or joints other than neoplastic 
transformation, if caused by radiation, would be an example of a 
deterministic effect, and deterministic changes are generally 
considered to have a threshold.  He noted that the probability of 
causing harm in most healthy individuals at doses of less than 10 
rem as a result of deterministic effects was close to zero, and 
that the Nuclear Regulatory Commission annual occupational dose 
limit to any organ or tissue (other than the lens of the eye) is 
50 rems.  He concluded that in light of the above, in his opinion 
it is unlikely that the Veteran's Graves' disease, degenerative 
disc disease or degenerative joint disease can be attributed to 
occupational exposure to ionizing radiation in service.

In a September 2007 opinion, the Director of Compensation and 
Pension Service indicated that the Veteran's claims folder had 
been reviewed for an opinion concerning the relationship between 
exposure to ionizing radiation in service and the subsequent 
development of Graves' disease, degenerative disc disease, and 
degenerative joint disease.  The Director noted the findings in 
the September 2007 report from the Chief Public Health and 
Environmental Hazards Officer.  He stated that as a result of 
that opinion, and following a review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the Veteran's Graves' disease, degenerative disc 
disease and degenerative joint disease were the result of 
occupational exposure to ionizing radiation in service.
 
By a letter dated in January 2008, J.L.D., DDS, indicated that 
the Veteran was his dental patient, and presented with extensive 
decay, bone degeneration and loss, and severe gingivitis.  He 
noted that the Veteran reported that he was exposed to radiation 
from a cleanup of nuclear materials on Enewetak Atoll in 1978.  
He stated, "His present dental condition could possibly be 
attributed to his exposure to the radioactive materials and could 
have contributed to his other health issues."

In a December 2007 letter, Dr. H. indicated that he had reviewed 
the RO's decision and found it totally lacking in factual, 
scientific merit.  He noted that he had conducted a six-hour 
interview with the Veteran and reviewed "all the records 
pertaining to this case."  He essentially disagreed with VA's 
September 2007 medical opinion.  He stated that "...the service 
was a cause of aggravation if indeed there was a genetic pattern, 
and the kind of irradiation exposure would be a trigger to his 
autoimmune disorder described in copious reports."  In a January 
2008 "treating physician's progress report," Dr. H. noted that 
the Veteran was taking medication for depression.  He also noted 
that the Veteran's "...daytime fatigue had persisted since the 
discovery of Graves disease secondary to thyroid dysfunction 
secondary to irradiation while he was in the service."  

With respect to the first method of establishing service 
connection based on exposure to ionizing radiation, the Board 
notes that the Veteran has never been diagnosed with cancer of 
any kind, and Graves disease with  hyperthyroidism, degenerative 
disc disease, degenerative joint disease, anxiety and depression 
are not listed presumptive conditions under 38 C.F.R. § 3.309(d), 
and are therefore not subject to presumptive service connection 
on this basis.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2010).  Moreover, his reported symptoms such as anxiety 
and depression have not been attributed to any of the diseases 
listed as presumptively service-connected for radiation-exposed 
veterans under 38 C.F.R. § 3.309(d).  Thus, even conceding 
exposure, these provisions relating to presumptive service 
connection based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various 
development procedures to be undertaken when a "radiogenic 
disease" first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service.  Degenerative joint disease, 
degenerative disc disease, Graves disease, anxiety, and 
depression are not "radiogenic diseases" under 38 C.F.R. § 
3.311.  Although thyroid cancer and non-malignant thyroid nodular 
disease are "radiogenic diseases" under this regulation, there 
is no medical evidence reflecting that the Veteran has ever been 
diagnosed with either condition.  Therefore, even conceding 
exposure to ionizing radiation, the provisions of 38 C.F.R. § 
3.311 do not apply to the Veteran's claimed disabilities.

The Veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, 34 F.3d at 1042.  As 
noted above, it is shown that the Veteran was exposed to ionizing 
radiation during the period from February 1978 to July 1978.  

During the course of this appeal, development was undertaken to 
assist the Veteran in substantiating his claim by requesting a VA 
medical opinion from the VA Undersecretary for Health.  However, 
in September 2007, after reviewing the Veteran's in-service 
radiation dose estimates, the Veteran's claims file, and 
pertinent scientific literature, the VA Chief Public Health and 
Environmental Hazards Officer determined that it is unlikely that 
the Veteran's Graves disease, degenerative disc disease or 
degenerative joint disease can be attributed to occupational 
exposure to ionizing radiation in service. 

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

With respect to the January 2008 medical opinion by the Veteran's 
dentist, the Board finds that although he is competent to provide 
a medical opinion regarding the Veteran's mouth and teeth, his 
statement to the effect that the Veteran's dental condition could 
possibly be attributed to his exposure to the radioactive 
materials and could have contributed to his other health issues, 
is speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (a generic statement about the possibility of a 
link between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).

Moreover, his competency to provide a medical nexus opinion as to 
the Veteran's unspecified "other health issues" is 
questionable, particularly as he does not identify any of these 
health issues.  It is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus).  For all of these reasons, the Board finds that 
the medical opinion by Dr. D., although competent in some 
respects, is not credible as to any of the claimed conditions and 
does not outweigh the more conclusive findings of the September 
2007 VA medical opinion.

With respect to the several letters and single January 2008 
progress report from Dr. H., the Board finds that this evidence 
is competent medical evidence, as he is a physician.  The Board 
finds that his statements regarding the etiology of the Veteran's 
degenerative joint disease and degenerative disc disease are not 
credible, in light of the fact that other medical evidence of 
record, the Veteran's prior written statements and statements 
made during the course of seeking medical treatment, and several 
lay statements all reveal that the Veteran injured his back and 
wrist in a fall at work in the 1980s, and in fact received 
worker's compensation for these orthopedic disabilities.  Dr. H. 
does not mention these work-related injuries in any of his 
letters.  Moreover, his statement to the effect that Dr. G. 
linked degenerative joint disease with radiation exposure in 
service is not credible, as the medical records from Dr. G. do 
not provide such a medical opinion.  Moreover, the Board notes 
that none of the letters from Dr. H. reflect that he performed an 
examination of the Veteran, and no clinical findings are 
indicated.  The single progress note from Dr. H. does not provide 
any clinical findings, but merely summarizes a discussion with 
the Veteran and describes his current medication regimen.  The 
Board questions whether Dr. H. is in fact the Veteran's treating 
physician.  The Board finds that his medical opinions are 
credible as to the issue of etiology of a thyroid disorder, as he 
has interviewed the Veteran, reviewed some of the Veteran's 
medical records and some scientific treatises.  

The claims file contains multiple lay statements from the 
Veteran's family, friends and coworkers, which are collectively 
to the effect that he has had multiple health problems since the 
1980s.  Although these statements are competent and credible as 
to their lay observations of the Veteran's physical state, these 
statements are not competent evidence as to the issue of medical 
causation of the claimed disabilities, as these individuals have 
no demonstrated medical expertise, and in the Board's opinion the 
matter of the etiology of the types of disorders at issue is more 
properly within the province of medical expertise.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a thyroid 
disorder, a degenerative bone disease, or psychiatric symptoms 
after service separation.  In fact, the Board notes that the 
Veteran has not contended that he had continuous symptoms since 
separation from service.  In his December 2004 statement, he said 
he first noticed medical problems, including shortness of breath 
and sweating, in 1984.  Multiple lay statements are collectively 
to the effect that he was vigorous and employed in manual labor 
jobs during the first few years after service, and that he 
injured his back at work in the 1980s.  Service treatment records 
are negative for the claimed conditions.  The first medical 
evidence of a thyroid disorder and a back disorder is dated in 
1989, and the Veteran has reported that he injured his back at 
work in 1986.  Subsequent medical evidence from Dr. H. reflects 
diagnoses of degenerative joint disease and degenerative disc 
disease.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

The post-service medical evidence does not reflect complaints or 
treatment related to the claimed conditions for approximately a 
decade following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service and initial 
reported symptoms related to the claimed conditions.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability). 

There is no medical evidence linking any current psychiatric 
disorder, first diagnosed in August 2003, with service.  Dr. H. 
and Dr. O. have each related the Veteran's symptoms of depression 
and anxiety to a thyroid disorder or to the treatment for such 
disorder.  Moreover, the Veteran has not contended that he had 
psychiatric symptoms in service or continuously since service.  
There is no evidence that he was diagnosed with a psychosis 
within one year after service separation, as required for 
presumptive service connection under 38 C.F.R. § 3.309(a).  The 
Board finds that the weight of the evidence does not demonstrate 
that the Veteran has a psychiatric disorder that is related to 
service.  

The Board finds that the weight of the evidence also does not 
show that the Veteran's current degenerative bone disease (i.e. 
degenerative joint disease and degenerative disc disease) are 
related to incidents in service, including exposure to ionizing 
radiation, and in fact the VA Chief Public Health and 
Environmental Hazards Officer specifically found that it was 
unlikely that degenerative disc disease or degenerative joint 
disease were related to occupational exposure to ionizing 
radiation in service.  

Finally, as to the claim for service connection for a thyroid 
disorder (Graves disease with hyperthyroidism), the Board finds 
that the medical opinions by Dr. H. linking this condition to 
radiation exposure in service are outweighed by the September 
2007 medical opinion by the VA Chief Public Health and 
Environmental Hazards Officer.  The most persuasive evidence does 
not tend to link a thyroid disorder to service.  The Board finds 
the September 2007 VA medical opinion to be the most probative 
and of greatest weight on this matter. That is, the VA opinion 
specifically discussed research findings, dose estimates, and 
other medical information of record, as rationale as to why such 
thyroid disorder is not service-related.  The opinion of this 
doctor as to these matters was also not equivocal.  Further, this 
examiner had the broadest record on which to base on opinion, 
given that the entire claims file was available for review.  Such 
foundation included not only medical notes and reports but also 
service records, and lay statements.

The other opinions of record, including those of Dr. H. are 
considered of less probative value.  While the VA doctor 
discussed specific reports and provided rationale, the other 
opinions are not as detailed.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Dose estimates and opinions obtained with regard to the claimed 
radiation exposure as required by 38 C.F.R. § 3.311 are against 
the claim.  The VA Chief Public Health and Environmental Hazards 
Officer, who is a physician, indicated that, based upon the dose 
estimates reported, it was unlikely that the Veteran's 
degenerative disc disease, degenerative joint disease and Graves' 
disease could be attributed to his radiation exposure.  Likewise, 
the opinion from the Director of Compensation and Pension Service 
considered the evidence in its entirety, including the dose 
estimate and time lapse between exposure and onset of the 
disease, and concluded there was no reasonable possibility that 
the Veteran's degenerative disc disease, degenerative joint 
disease and Graves' disease resulted from radiation exposure in 
service.

Hence, the Board finds that the medical evidence as a whole does 
not show that the Veteran's claimed disabilities were incurred in 
service.

The preponderance of the evidence is against the claims for 
service connection for a thyroid disorder, a degenerative bone 
disease, and a psychiatric disorder; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.








(CONTINUED ON THE NEXT PAGE)

ORDER

As new and material evidence has been received, the claim for 
service connection for a thyroid disorder is reopened and the 
appeal is granted to this extent only.

Service connection for a thyroid disorder, including as due to 
exposure to ionizing radiation, is denied.

Service connection for a degenerative bone disease, including as 
due to exposure to ionizing radiation, is denied.

Service connection for a psychiatric disorder, including as due 
to exposure to ionizing radiation, is denied.





______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


